NOTE: This order is nonprecedentia|.
United States Court of Appea|s for the Federa| Circuit
2010-3054
SEL|NDA B. COSTA,
F’etitioner,
v.
DEPARTMENT OF JUST|CE,
Respondent.
Petition for review of the Merit Systems Pr0tection Board in case no. DE0752090075-|-2.
0N MOTlON
0 R D E R
Se|inda B. Costa moves for leave to proceed in forma pauperis
Up0n consideration thereof,
lT |S ORDERED THAT:
The motion is granted
FOR THE COURT
DEC 15 2009 lsi Jan HorbaI
_o way
Date Jan Horba|y
Cierk
cc: Se|inda B. Costa
Jeanne E. Davidson, Esq. U.s.e0um,ysEAPPE" 3
520 me renew cmcunF°"
DEC 15 2009
mr norm
Cu~:Rx